IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT
                        MISCELLANEOUS MEMORANDUM

 SCOTT A. LYNCH, M.D.,                         : No. 124 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 THE PENNSYLVANIA STATE                        :
 UNIVERSITY, SANDY BARBOUR,                    :
 CHARMELLE GREEN, JAMES FRANKLIN,              :
 PENN STATE HEALTH, THE MILTON S.              :
 HERSHEY MEDICAL CENTER AND KEVIN              :
 P. BLACK, M.D.,                               :
                                               :
                     Respondents               :


                                       ORDER



      AND NOW, this 18th day of November, 2020, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.